PER CURIAM.
In Bedlow v. Dry-Dock Co., 112 N. Y. 263, 19 N. E. 800, which was brought by the husband of the plaintiff to re- . cover possession of the property in which dower is sought to be recovered by this action, it was1 held that he had a legal estate in the pier, which could be recovered in an action of ejectment. It is familiar law that an action of ejectment will not lie for an easement or a *131right in gross. The case cited necessarily holds that the plaintiff’s husband had a legal estate in this pier, which, had he remained its owner until his death, would have descended to his heirs. A widow is entitled to dower in an estate of inheritance of which her husband was seised during marriage. Every estate in lands, except such as are determined by the death of the holder, leases for years, and an estate upon the life of another is an estate of inheritance, and descends to the heirs subject to the widow’s right of dower therein. 1 Rev. St. p. 754, § 27. Under the facts found, which are supported by the evidence, and the decision above cited, the plaintiff’s husband had an estate of inheritance in the pier, and she is entitled to dower therein, which is shown by the opinion of the learned trial justice, which covers the case; and the judgment should be affirmed on that opinion, with costs.